Per Curiam:
We have but recently decided (Chartiers Twp. v. Langdon, 114 Pa. 541, 5 Cent. Rep. 289, 7 Atl. 84) that under the act of April 2, 1869, the townships therein mentioned are not required either to make or repair foot waits along the sides of public roads, hence, are not liable for accidents that may happen on them. But were this different, the township supervisors had no power to enter upon and build side waits along the defendant’s road; and if the turnpike company permitted such waits to be laid, it was bound either to keep them in such reasonable repair that accidents might not happen on them, or to see that they were altogether removed.
Judgment affirmed.